Citation Nr: 1756126	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a clam of entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for a TBI.

3. Entitlement to a rating in excess of 30 percent for a service-connected anxiety disorder with depression. 

4. Entitlement to a total disability evaluation based on individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served honorably on active duty in the United States Army from May to July 1986. He also served honorably while mobilized in support of Operation Iraqi Freedom, June 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and Mr. R. testified before the undersigned Veterans Law Judge, via videoconference technology, in May 2107. Pursuant to the testimony provided during that hearing, TDIU became a current claim and the Veteran's claims were advanced on the Board's docket. A transcript of the hearing testimony is found with the Veteran's claims file in the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.

Also, the issue of entitlement to a TDIU as a result of the service-connected anxiety disability with depression was raised and addressed at the May 2017 hearing. Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included on the title page. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of reopening a prior final denial of entitlement to TBI is addressed in the DECISION below. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's written and testimonial accounts of events in Iraq are sufficient evidence of an in-service incurrence to renew VA consideration of the merits of the service-connection claim for TBI.


CONCLUSION OF LAW

New and material evidence has been received; the claim for service connection for TBI is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 2009 AOJ rating decision denied a claim of entitlement to service connection for TBI on the basis of no evidence showing that the Veteran had an in-service head injury. The Veteran was provided notice of this decision, and his appellate rights, in a letter dated June 30, 2009. The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the date of notice of decision. The previous denial of the Veteran's TBI claim, therefore, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1998).

Evidence received since the final June 2009 rating decision includes previously unconsidered lay testimony and written statements from the Veteran regarding RPG blasts and other concussive events. The testimony and statements are material, because they relate to an unestablished fact necessary to substantiate the TBI claim, the in-service incurrence. See 38 C.F.R. § 3.156(a).

The Board finds the Veteran competent to describe the events and activities that he encountered during his 2004-2005 mobilization in support of Operation Iraqi Freedom. For the purpose of reopening his previously denied TBI claim, the credibility of the Veteran's account of events and activities is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Ultimately, the criteria for reopening the TBI claim have been met. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. After the additional development described below, the AOJ will readdress the merits of the Veteran's TBI claim.


ORDER

The application to reopen a claim of entitlement to service connection for TBI is granted.


REMAND

The Veteran contends that he suffers multiple symptoms as a result of a TBI he incurred while mobilized to Iraq as an engineer NCO. In particular, the Veteran reports being knocked down to the ground during a mortar attack in his motorpool area. See, e.g., VA Second Level TBI Evaluation dated March 18, 2009. The Veteran reported combat exposure during service, and the Board finds no evidence of record impeaching the credibility of this reported in-service event - particularly since the Veteran's service treatment records (STRs) and service personnel records (SPRs) are incomplete. 

In the remand directives below, the Board directs a VA provider to discuss and evaluate the etiology of any diagnosed TBI disability based upon review of the available records. The Records Management Center (RMC) last reported having no records in their possession and the Veteran's reserve unit was unable to provide any records. Since that time, the Veteran has reported being forced to retire from reserve service. See Veteran's written statement dated December 30, 2008. As additional records have been generated since the last search for STRs and SPRs, the Board finds that an additional search for a complete copy of the Veteran's STRs and SPRs is necessary including a search of alternate sources if necessary. See M21-1, III.iii.2.B.1.d.

The Board next observes that the issue of an increased rating for service-connected anxiety disorder with depression, including entitlement to TDIU, are inextricably intertwined with the issue of entitlement to service connection for TBI residuals. In this respect, a November 2014 VA examiner opined that a constellation of TBI symptoms, to include cognitive dysfunction, were unique symptoms to TBI. A private examiner in June 2017 stated that TBI caused more severe memory loss, confusion problems and functional problems at work than PTSD or depression with a likely 20 percent additive effect on his inability to work. Thus, the Board must defer consideration of the increased rating for anxiety disorder and depression, including entitlement to TDIU, pending adjudication of the service connection claim for TBI. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the Veteran with written notice regarding the evidence necessary to establish entitlement to TDIU, to include providing the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Attempt to obtain complete copies of service treatment records and service personnel records for the Veteran's deployment to Iraq, including a legible copy of the separation examination and any records relating to the Veteran's retirement from his reserve obligation in approximately 2008. If appropriately drafted PIES and requests to the Joint Services Personnel Records Center are unsuccessful, the AOJ should attempt to obtain outstanding records directly from the unit he was assigned to while in Iraq. Once this development is complete, all acquired evidence must be added to the Veteran's VBMS claims file.

3. Thereafter, schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of the Veteran's claimed TBI condition. The updated claims folder must be made available for review. The examiner is requested to accept as true the Veteran's description of exposure to concussive blasts as reported during a VA Second Level TBI Evaluation dated March 18, 2009.

Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether that the Veteran currently suffers from a TBI and, if so, whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's TBI was caused by or related to his period of service in Iraq?

A complete rationale, which includes citations to any relevant facts, evidence, or medical principles, must be provided.

3. Thereafter, readjudicate the claim of entitlement to service connection for TBI.

4. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's appeal of the remaining issues based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


